      Case 5:20-cv-00354-TES-CHW Document 252 Filed 03/01/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


WASEEM DAKER,

        Plaintiff,
                                                       CIVIL ACTION NO.
v.                                                    5:20‐cv‐00354‐TES‐CHW

ANDREA OWENS, et al.,

        Defendants.

                        ORDER DENYING DAKER’S MOTIONS



        On January 5, 2021, the Magistrate Judge recommended that this action be

 dismissed with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(A) and Federal Rule of Civil

 Procedure 11. [Doc. 239]. On January 26, 2021, after the time period for Daker to file

 objections to the Magistrate Judge’s Recommendation passed, the Court adopted the

 Magistrate Judge’s Recommendation and made it the order of the Court. [Doc. 240].

 Then, on February 1, 2021, the Court received four motions, supposedly dated January

 15, 2021, seeking, among other things, an extension of time to file objections to the

 Magistrate Judge’s Recommendation. See [Doc. 242]; [Doc. 243]; [Doc. 244]; [Doc. 245].

 The Court denied the Motion for Extension of Time to file objections [Doc. 245] as

 untimely because the Court received it after the time for objections had lapsed and the

 prison mailbox rule did not apply because the motions were mailed from Sandy
     Case 5:20-cv-00354-TES-CHW Document 252 Filed 03/01/21 Page 2 of 3




Springs, Ga. instead of from prison. See [Doc. 246]. Now the Court has received Daker’s

objections [Doc. 247], which he allegedly signed on January 22, 2021.

       If the prison mailbox rule applies to Daker’s objections, then they would be

timely as they would be presumed (although subject to rebuttal) filed on the date in

which he purportedly signed them, January 22nd. If the prison mailbox rule does not

apply, then Daker’s objections are late because the Court did not receive them until

February 11, 2021.

       The Court finds that the mailbox rule does not apply to Daker’s objections

because the postmark on the envelope clearly shows that Daker mailed his objections

from Macon, Ga. and not from Smith State Prison, which is located in Glennville, Ga.,

well over 130 miles away. See [Doc. 247‐1, p. 1]; Lewis v. Clarke, No. 1:20‐cv‐00282‐CMH‐

JFA, 2020 WL 6139946, at *4 n. 4 (E.D. Va. Oct. 19, 2020) (denying prisoner the benefits

of the prison mailbox rule when the postmark revealed the filing was mailed from

outside of the prison). Thus, because Daker did not use the prison mail system and

apparently delivered or mailed his objections to someone outside of prison to mail them

for him, the prison mailbox rule simply does not apply. As the Court explained in its

previous order [Doc. 246], when a prisoner mails a document to the Court from outside

of prison, the prison mailbox rule never comes into play. Garvey v. Vaughn, 993 F.2d 776,

782 n.15 (11th Cir. 1993) (“Houston is restricted to federal court filings; a notice of appeal

given to prison authorities for delivery to a person or entity other than a federal court is


                                              2
     Case 5:20-cv-00354-TES-CHW Document 252 Filed 03/01/21 Page 3 of 3




not included in ‘Houston’s mailbox rule.’”); see also Houston v. Lack, 487 U.S. 266, 272‐73

(1988) (holding that the mailbox rule would only apply if the notice of appeal was

delivered to prison authorities to be forwarded to the district court) (emphasis added);

Wilder v. Chairman of Cent. Classification Bd., 926 F.2d 367, 370 (4th Cir. 1991), cert. denied,

502 U.S. 832 (1991) (holding that the mailbox rule would not apply where prisoner

delivered notice of appeal to a friend who was supposed to forward notice to district

court).

          Because Daker’s objections are untimely, the Court will not consider them.

Further, because judgment has been entered in this case [Doc. 241], the Court DENIES

as moot Daker’s other motions, [Doc. 248]; [Doc. 249]; [Doc. 250]; [Doc. 251].

          SO ORDERED, this 1st day of March, 2021.

                                            S/Tilman E. Self, III
                                            TILMAN E. SELF, III, JUDGE
                                            UNITED STATES DISTRICT COURT




                                               3
